Case 1:20-cv-02875-LDH-PK Document 12 Filed 07/02/20 Page 1 of 2 PageID #: 56




UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


NOVAGOLD RESOURCES, INC.,
                                                                   CIVIL ACTION
                        Plaintiff,
v.                                                                   ECF CASE

                                                          Case No.: 1:20-cv-02875 (LDH)(PK)
J CAPITAL RESEARCH USA, LLC,
                                                              NOTICE OF APPEARANCE
                        Defendant.



        PLEASE TAKE NOTICE that I, Jordan Kazlow, an associate at the law firm of Baker

Botts L.L.P, being admitted to practice pro hac vice in this Court, hereby enter an appearance as

counsel in the above-captioned action on behalf of Plaintiff NOVAGOLD Resources Inc. and

request that I be served with all future filings.



Dated: July 2, 2020                             Respectfully submitted,


                                                BAKER BOTTS L.L.P.


                                           By: /s/ Jordan Kazlow
                                                Jordan Kazlow
                                                2001 Ross Avenue, Suite 900
                                                Dallas, Texas 75201
                                                Tel.: (214) 953-6500
                                                Fax: (214) 953-6503
                                                jordan.kazlow@bakerbotts.com

                                                Counsel for Plaintiff NOVAGOLD Resources Inc.
Case 1:20-cv-02875-LDH-PK Document 12 Filed 07/02/20 Page 2 of 2 PageID #: 57




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of July 2020, true and correct copies of the NOTICE

OF APPEARANCE was filed with the Clerk of the Court, Eastern District of New York, and

will be sent via email and electronically to the registered participants as identified on the Notice

of Electronic Filing (NEF).



                                                             /s/ Jordan Kazlow
                                                             Jordan Kazlow
